Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's response to the previous Office action, dated August 26, 2022, has been received. By way of this submission, Applicant has amended claims 1, 7-9, 11 and 18, and cancelled claims 5, 6, and 17.
Claims 1-3, 7-16, and 18 are therefore currently pending in the application and under examination before the Office.
The rejections of record can be found in the previous Office action, dated March 1, 2022.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US20120237522A1) in view of Cinosi (WO2012049647A1, cited in IDS) as evidenced by Nakao (US20100292186A1, cited on IDS).
Applicant argues that Kang does not teach the claimed technical features of the invention, such as promoting vein-like morphological change of tumor vessels. Applicant further argues that the claimed combination produces results that would have been unpredictable and unexpected in view of Kang, presenting a Declaration under Rule 1.132 by Takakura on August 26, 2022 (The Second Takakura Declaration) as evidence.
Applicant's arguments have been considered fully but were not found to be persuasive.

The teachings of Kang are not limited to only the species of alpha-glucuronosyl ceramide (a-Gal-Cer). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). MPEP 2123.
Kang is explicit in teaching a combination of an iNKT cell ligand and an anti-PD-1 antibody, wherein the iNKT cell ligand may be phosphatidylcholine (para. 0024-0025 and claim 2). It is also noted that Kang teaches that the cancer may be lung cancer (para. 0027-0028 and 0065-0067).
Furthermore, the evidence presented in the Second Takakura Declaration does not accurately reflect the claimed subject matter or the teachings of Kang. The experiments performed in the Second Takakura Declaration are performed on human umbilical vein endothelial cells (HUVECs) grown ex vivo in culture. Cells grown in sterile liquid culture do not accurately reflect the complex microenvironment of a tumor. For example, Huang (Cancer Biother Radiopharm. 2008 Oct;23(5):661-7) states that establishing new tumor vasculature involves four aspects: co-option between tumor cells and the primary vessel, angiogenesis, vasculogenesis, and intussusception (page 662, right column, second paragraph). Huang further teaches that due to constricting blood supply, tumor cells become hypoxic and secrete growth factors, such as VEGF and platelet-derived growth factor (PDGF), driven by hypoxia-inducible factor-1-alpha (HIF1alpha), and thus recruit normal endothelial cells or circulating endothelial progenitor cells. Other factors, including low pH and hypoglycemia in the tumor microenvironment, operate in concert with hypoxia to mediate this process (page 662, right column, second paragraph). Cells growing freely in nutrient-rich culture would not possess the same attributes due to at least the above factors. 
The experiments of the Second Takakura Declaration also are not performed in combination with an immune checkpoint inhibitor, which is required by both the claims and Kang. An immune checkpoint inhibitor would naturally further disrupt the tumor microenvironment (see, e.g., para. 0007 of Kang).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960). MPEP 716.02(e).
The dissimilarities of the experiments of the Second Takakura Declaration with the claimed subject matter and the teachings of Kang render the Second Takakura Declaration ineffective in rebutting the prima facie case of obviousness, for all of the above reasons.
As stated previously, while Kang and Cinosi do not explicitly teach the method of promoting vein-like morphological change of tumor vessels, given the same or nearly the same method step, the treatment method taught by Kang and Cinosi would necessarily achieve those reductions. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001). “{I}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). Also see MPEP 2145.
It is noted that the preamble in present claims 8, 9 and 11 (i.e., without mediation of a lysophospholipid receptor) is an expression of purpose and intended result and as such are non- limiting, since language does not result in manipulative difference in steps of the claims. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. In re Hirao, 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of the process, which was fully set forth in the body of the claim. 
This rejection is therefore maintained.
The citation of the Huang reference is in response to Applicant's arguments in the reply dated August 26, 2022.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lohr (Anticancer Res. 2015 May;35(5):2681-90) teaches that HUVEC cells should not be used as model cells for tumor endothelium, in particular for experiments investigating the efficacy of anti-angiogenic compounds on endothelial cells (page 2689, left column, third paragraph).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644   

/AMY E JUEDES/            Primary Examiner, Art Unit 1644